Opinion issued October 5, 2006




 





In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00528–CV




FRANKLIN HENRY THOMPSON, Appellant

V.

MARYLYN WILLIAMS AND HEBERT COLEMAN, Appellees




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 36768




MEMORANDUM OPINIONAppellant, Franklin Henry Thompson, has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
          We dismiss the appeal for want of prosecution because appellant has failed to
timely file a brief.  We deny all pending motions.PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.